 1

 2

 3

 4

 5

 6

 7

 8                                  UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       IVAN VON STAICH,                                 Case No. 1:21-cv-00628-HBK
12                        Petitioner,                     ORDER DIRECTING UNITED STATES
                                                          ATTORNEY TO INFORM COURT OF
13            v.                                          PETITIONER’S STATUS
14       U.S. PAROLE COMMISSION,
15                        Respondent.
16

17           Petitioner Ivan Von Staich initiated this action by filing a pro se petition for writ of

18   mandamus under 28 U.S.C. § 1651. (Doc. No. 1). On April 16, 2021, the Court ordered

19   Respondent to respond to the petition (Doc. No. 7) and served a copy of the order electronically

20   on the United States Attorney’s Office for the Eastern District of California. See docket.

21   Respondent has not yet responded to the petition.1 Although difficult to ascertain, it appears that

22   Petitioner was arrested on an outstanding federal warrant for violating the terms of his federal

23   parole and was temporarily held in the custody of Fresno County Jail. (See generally Doc. No.

24   1). In his writ of mandamus, Petitioner seeks a court order directing Respondent to terminate all

25   parole violation proceedings against him. (Id. at 6-7). The Court sua sponte takes judicial notice

26
27
     1
      The Court notes that named respondent, the U.S. Parole Commission, was served by regular U.S. mail,
28   not by certified mail as directed in the Order and required by Federal Rule of Civil Procedure 4(i)(2).
 1   under Federal Rule of Evidence 201 that Petitioner is currently incarcerated in Victorville United

 2   States Penitentiary with a stated release date of December 4, 2021.2

 3             The Court directs the United States Attorney’s Office for the Eastern District of California

 4   to inform the Court of the Petitioner’s custody status. Specifically, the Court seeks to ascertain

 5   the nature of his custody, whether that be pre-trial or post-conviction, his projected release date,

 6   and any other pertinent information.

 7             Accordingly, it is ORDERED:

 8             Within fourteen (14) days of the date of this Order, the United States Attorney’s Office for

 9   the Eastern District of California shall provide the above requested information to the Court.

10

11
     Dated:        July 9, 2021
12                                                          HELENA M. BARCH-KUCHTA
                                                            UNITED STATES MAGISTRATE JUDGE
13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28   2
         See Bureau of Prison’s Inmate Locator, https://www.bop.gov/inmateloc/, last accessed July 9, 2021.
                                                            2
